                  Case: 1:21-mj-03008-TMP Doc #: 1-1 Filed: 01/25/21 1 of 1. PageID #: 3
AO 91 (Rev. 11/11) Criminal Complaint



                                        UNITED STATES DISTRICT COURT
                                                               for the
                                                       District of &ROXPELD

                  United States of America                       )
                             v.                                  )
          STEPHEN MICHAEL AYRES                                  )       Case No.
                                                                 )
                                                                 )
                                                                 )
         'DWHRI%LUWK;;;;;;;;                                )
                          Defendant(s)


                                               CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of          January 6, 2021                      in the county of                               in the
                         LQWKH'LVWULFWRI    &ROXPELD , the defendant(s) violated:

             Code Section                                                  Offense Description

             18 USC 1512(c)(2) Obstruction of Justice/Congress
             18 USC 1752(a) Unlawful Entry into Restricted Buildings or Grounds
             40 USC 5104(e)(2) Violent Entry or Disorderly Conduct on Capitol Grounds




         This criminal complaint is based on these facts:
  6HHDWWDFKHGAffidavit.




         9
         u   Continued on the attached sheet.


                                                                                             Complainant’s signature

                                                                                            Austin Price, Agent
                                                                                              Printed name and title
$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3
E\WHOHSKRQH
                                                                                                         2021.01.22
Date:             01/22/2021                                                                             16:04:15 -05'00'
                                                                                                Judge’s signature

City and state:      Washington D.C.                                           Robin M. Meriweather, Magistrate Judge
                                                                                              Printed name and title
